Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hsu et al (U.S. Patent Pub. 2016/0116706 A1).

With respect to claim 1, Hsu et al disclose the claimed invention of a lens assembly (as noted for example in Figures 3 and 11; and Table 3 on page 6 for 2nd Embodiment and Table 11 on page 11 for the 6th embodiment) comprising: a front lens group (210, 220); and a rear lens group (230, 240); wherein the front lens group comprises a first lens (210) having positive refractive power and a second lens (220) having negative refractive power (note Table 3 on page 6 for example); wherein the rear lens group comprises a third lens (230) having positive refractive power and a fourth lens (240) having negative refractive power, wherein the third lens (230) comprises a convex surface (231) facing an object side and another convex surface (232) facing an image side and the fourth lens (240) comprises a concave surface (242) facing the image side; wherein the first lens (210), the second lens (220), the third lens (230), and the fourth lens (240) are arranged in order from the object side to the image side along an optical axis; wherein the lens assembly satisfies: 13.5mm < f + f1 <20mm. As noted from Table 3, f=5.55mm and f1=9.81mm, where f + f1= 15.36mm which is greater than 13.5mm and less than 20mm.

With respect to claim 4, the lens assembly as claimed in claim 1, wherein the lens assembly satisfies: 0.1 < │f/fF│ < 0.6; and 0.2 < │(fR-f)/f│ < 1.5, wherein f is an effective focal length of the lens assembly, fF is an effective focal length of the front lens group (lenses 210 and 220), and fR is effective focal length of the rear lens group (lenses 230 and 240). As noted for example in Hsu et al, from Table 3 on page 6, and utilizing the Compound Lens Focal Length (separated in air by some distance), wherein fF= -14.45 and fR = 10.35 and f = 5.55, so │f/fF│=0.384, which is greater than 0.1 and less than 0.6; and │(fR-f)/f│=0.86, which is greater than 0.2 and less than 1.5.

With respect to claim 5, the lens assembly as claimed in claim 1, wherein the lens assembly satisfies: 0.1 < │fR/fF│ < 1.5, As noted for example in Hsu et al, from Table 3 on page 6, and utilizing the Compound Lens Focal Length (separated in air by some distance), wherein fF= -14.45 and fR = 10.35, so │fR/fF│= 0.72, which is greater than 0.1 and less than 1.5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (U.S. Patent Pub. 2016/0116706 A1).

With respect to claim 6, Hsu et al disclose the claimed invention as explained and noted above with respect to claim 1, and the lens assembly as claimed in claim 1, further comprising a stop (200), but does not place the stop between the front lens group and the rear lens group, and the lens assembly is a fixed-focus lens assembly. However, choosing to locate the stop between the front and rear lens groups would have been obvious to one of ordinary skill in the art at the time the invention was filed, because locating a stop is chosen for the best image quality. Shifting and adjusting a stop within the lens assembly would have been well known to one ordinary skill in the art, and is not considered to be a novel or non-obvious method of improving the image quality of the lens assembly. 

Allowable Subject Matter
Claims 12-18 are allowed.

Claims 2, 3, 6 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of a lens assembly, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 12 (where claims 13-18 are dependent from claim 12), of a lens assembly and in claims 2 and 3, the conditional limitations which must be met; and in claim 7, the structural limitations recited, wherein claims 8-11 are dependent on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements of lens assemblies. Some of the references may be related to the claimed invention by a common Assignee and/or inventor:

	Liao et al				U.S. Patent 9,030,760 B2
Liu et al				U.S. Patent 11,112,579 B2
Fu et al				U.S. Patent 11,314,043 B2
Chen et al				U.S. Patent Pub. 2015/0153543 A1
Chen et al				U.S. Patent Pub. 2015/0153545 A1
Zhao et al				U.S. Patent Pub. 2015/0219877 A1
Chen et al				U.S. Patent Pub. 2015/0260950 A1
Yang et al				U.S. Patent Pub. 2015/0331222 A1
Kuo					U.S. Patent Pub. 2015/0331223 A1
Bone					U.S. Patent Pub. 2015/0370039 A1
Yuza					U.S. Patent Pub. 2015/0378129 A1
Yuza					U.S. Patent Pub. 2016/0062080 A1
Hsu et al				U.S. Patent Pub. 2016/0116706 A1
Chen et al				U.S. Patent Pub. 2016/0116707 A1
Hsu et al				U.S. Patent Pub. 2016/0131868 A1
Hsieh et al				U.S. Patent Pub. 2016/0147046 A1
Jang et al				U.S. Patent Pub. 2016/0161708 A1
Yeh et al				U.S. Patent Pub. 2016/0182779 A1
Jhang et al				U.S. Patent Pub. 2017/0269332 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872